 
 
 
Exhibit 10.1
 
EXECUTION COPY


COLLATERAL MAINTENANCE AND PRESERVATION AGREEMENT


THIS COLLATERAL MAINTENANCE AND PRESERVATION AGREEMENT (“Agreement”) is made and
effective as of the 1st day of August, 2012 (“Effective Date”) by and among
NEDAK ETHANOL, LLC, a Nebraska limited liability company (“Borrower”), and
AGCOUNTRY FARM CREDIT SERVICES, FLCA (formerly Farm Credit Services of Grand
Forks, FLCA) (“Lender”).  Capitalized terms that are not defined in this
Agreement shall have the meaning ascribed to the terms in the other Loan
Documents (as defined below) unless the context requires otherwise.


R E C I T A L S


A.           Borrower and Lender have entered into that certain Master Credit
Agreement dated as of February 14, 2007 (the “Original Master Credit
Agreement”), as amended and supplemented by that certain First Supplement to
Master Credit Agreement dated as of February 14, 2007, as further amended and
supplemented by that certain Second Supplement to Master Credit Agreement dated
as of February 14, 2007, as further amended and supplemented by that certain
Third Supplement and Forbearance Agreement to Master Credit Agreement dated as
of April 11, 2008, as further amended and supplemented by that certain Fourth
Supplement and Forbearance Agreement to Master Credit Agreement dated as of
March 29, 2009, as further amended and supplemented by that certain Fifth
Supplement and Forbearance Agreement to Master Credit Agreement dated as of
September 30, 2009, as further amended and supplemented by that certain Sixth
Supplement and Forbearance Agreement to Master Credit Agreement dated July 30,
2010, and as further amended and supplemented by that certain Seventh Supplement
and Forbearance Agreement dated February 1, 2011 (all of the foregoing, as
amended, replaced, restated, modified, or supplemented from time to time,
collectively, the “Original Credit Agreement”), that certain Construction and
Term Loan Note dated February 17, 2007, in the original aggregate principal
amount of Forty-two Million Five Hundred Thousand Dollars ($42,500,000) (as
amended, replaced, restated, modified, or supplemented from time to time, the
“Original Note”), and the other instruments, assignments, documents and
agreements contemplated by or related to the Original Credit Agreement, pursuant
to which the Lender has extended certain credit facilities and accommodations to
Borrower under the terms and conditions set forth in the Original Credit
Agreement (collectively, with the Original Credit Agreement and the Original
Note, the “Original Loan Documents”).


B.           Borrower granted Lender a continuing Lien in all of Borrower’s now
owned or hereafter acquired right, title and interest in and to any and all of
Borrower’s real and personal property assets in order to secure the payment and
performance of all Obligations to or arising in favor of Lender under the Loan
Documents and otherwise, including, but not limited to, all goods, accounts,
equipment, machinery, tooling, general intangibles, inventory, deposit accounts,
letter-of-credit rights, commercial tort claims, securities, investment
property, contract rights, fixtures and real estate whether now owned or
hereafter arising (the foregoing items of collateral and other assets and rights
described in the Loan Documents, together with all proceeds of any of the
foregoing, collectively referred to herein as the “Collateral”).  Lender duly
and timely perfected and recorded its Liens in the Collateral in accordance with
applicable law and retains a first priority Lien in the Collateral by virtue
thereof.

 
 

--------------------------------------------------------------------------------

 



C.           Borrower defaulted on its obligations to Lender under the Original
Credit Agreement and other Original Loan Documents and has, on a number of
occasions prior to the date hereof, requested that Lender forbear from
exercising its rights and remedies under the Original Master Agreement, the
Original Note and the other Original Loan Documents as a result of such defaults
in order to afford Borrower a period of time within which to explore various
strategic alternatives for restoring financial stability and raising additional
capital needed for working capital purposes, debt service and restoring
financial stability.  Lender has previously agreed to forbear for certain
periods of time pursuant to the terms of various supplements and forbearance
agreements.


D.           Borrower subsequently requested that the Original Credit Agreement
be amended and restated to restructure and re-document the loans and other
credit facilities provided by Lender under the Original Credit Agreement.  On
December 31, 2011, Borrower duly executed and delivered to Lender that certain
Amended and Restated Master Credit Agreement (the “Amended and Restated Master
Agreement”), that certain First Supplement to the Amended and Restated Master
Credit Agreement (the “First Supplement” and all of the foregoing, as amended,
replaced, restated, modified, or supplemented from time to time, collectively,
the “Amended Credit Agreement”), that certain Amended and Restated Term Loan
Note in the original aggregate principal amount of Forty-two Million Five
Hundred Thousand Dollars ($42,500,000) (as amended, replaced, restated,
modified, or supplemented from time to time, the “Amended Note”) and other
instruments, assignments, documents and agreements contemplated by or related to
the Amended Credit Agreement (including, but not limited to, the Security
Agreement, the Deed of Trust and the Collateral Assignments, all of which were
specifically reaffirmed except to the extent specifically otherwise agreed or
superseded by the Amended and Restated Master Credit Agreement), pursuant to
which the Lender has extended certain credit facilities and accommodations to
Borrower under the terms and conditions set forth in the Amended Credit
Agreement (collectively, with the Amended Credit Agreement and the Amended Note,
the “Loan Documents”).  Borrower acknowledges that it received more favorable
credit terms and other substantial benefits from the restructured loan
transactions and the Loan Documents.


E.           Borrower failed to make the regularly scheduled payments of
principal and interest due under the Loan Documents.  On June 11, 2012, Borrower
delivered to Lender that certain Notice of Event of Default pursuant to which
Borrower advised Lender of the occurrence of multiple material defaults each
constituting an Event of Default under the Loan Documents (the “Borrower Default
Notice”).  Borrower delivered a similar default notice to the TIF Lender, which
default also constitutes a material Event of Default by Borrower under the
Amended Loan Documents.  Borrower also advised Lender in connection with the
Borrower Default Notice and otherwise that it did not have the ability to pay
its debts as they become due, that it intended to cease ordinary operating
activities and that Borrower did not have any plans for curing the outstanding
Events of Default or access to committed capital from its stakeholders or other
sources necessary to cure the Events of Default and provide adequate assurances
of future performance.  Borrower has ceased ordinary operational activities and
taken steps to idle the plant and suspend normal business activities.

 
2

--------------------------------------------------------------------------------

 

F.           On June 19, 2012, Lender delivered to Borrower a Notice of
Continuing Default & Demand for Payment pursuant to which Lender provided notice
of the Events of Default, accelerated the Amended Note and demanded the full and
immediate payment of all amounts due under the Amended Note (the “Lender Default
Notice”).  As of June 19, 2012, the aggregate outstanding balance due and owing
to Lender in connection with the Amended Note and other obligations under the
Loan Documents was not less than Twenty-four Million Seven Hundred and
Eighty-Six Thousand One Hundred and Sixty-Eight Dollars and Ninety-Four Cents
($24,786,168.94), together with interest, attorneys’ fees, costs, expenses and
other sums due or becoming due under the Loan Documents (the foregoing amounts
and categories of obligations and other amounts and categories of obligations
described in or contemplated by the Loan Documents are collectively referred to
herein as the “Obligations” or the “Secured Obligations”).  Borrower
acknowledges that interest and other charges continue to accrue at the default
rate specified in the Loan Documents.


G.           Borrower acknowledges that one or more defaults and Events of
Default under the Loan Documents have occurred and remain uncured, including
without limitation, the Events of Default described in Recital E through F of
this Agreement (the “Defaults”), that such Defaults are material and that while
Lender has not availed itself of remedies and actions that it is entitled to,
Lender does not waive its right to take such other and further action Lender may
deem necessary or desirable at any time, now or in the future, with or without
further notice.


H.           Borrower acknowledges the existence of the Defaults and also
acknowledges receipt from Lender of the Lender Default Notice and all other
notices and information that may be required under the Loan Documents and
applicable law.


I.           Notwithstanding the existence of the Defaults, Borrower has
requested that Lender consent to the use of cash constituting proceeds of
Lender’s Collateral (“Cash Collateral”) and has also requested that Lender make
certain additional Advances to or for the benefit of Borrower in order to fund
certain budgeted expenses Borrower has determined to be necessary to idle the
Project and for the maintenance, protection and preservation of the Collateral
(collectively, the “Protective Advances”).


NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.           Recitals.  Borrower acknowledges and agrees that each of the
Recitals and facts set forth in Paragraphs A through I above is true and correct
and is incorporated herein by this reference and made a part hereof.


2.           Reaffirmation of the Obligations and the Terms and Undertakings of
the Loan Documents and Other Agreements.  Borrower acknowledges and agrees that
the Obligations are due and owing to Lender without setoff, defense or
counterclaims of any kind whatsoever, and that Borrower is absolutely and
unconditionally liable to Lender for the Obligations to the full extent set
forth in the Recitals together with any interest and other costs (including
attorneys’ fees, expenses and collection costs) that continue to accrue after
the date

 
3

--------------------------------------------------------------------------------

 

hereof, and that such liability is not subject to any defense, setoff or
counterclaim.  Except as specifically otherwise agreed herein or superseded
hereby, Borrower acknowledges and agrees that the terms of the Amended Credit
Agreement, the Amended Note, any other Loan Documents, and any other agreements
delivered in favor of Lender prior to the date hereof are valid and remain in
full force and effect in accordance with their terms, and are hereby reaffirmed
and restated effective as of the date hereof as if fully set forth
herein.  Without limiting the generality of the foregoing, Borrower acknowledges
and reaffirms its obligations and Lender’s rights under Section 8.03 of the
Amended and Restated Master Agreement and under the Security Agreement, the Deed
of Trust, the Control Agreements and the Collateral Assignments.


3.           Validity and Enforceability of the Master Agreement, Note, Loan
Documents and Other Agreements.  Borrower acknowledges and agrees that the
Amended and Restated Master Credit Agreement, Amended Note, and any other Loan
Documents, are valid, binding and fully enforceable according to their
terms.  Any technical defects in the Amended Credit Agreement, the Amended Note
or any other Loan Documents, whether known or unknown, are hereby
unconditionally and absolutely waived by Borrower.  Borrower hereby waives any
and all rules of construction, if any, and arguments that this Agreement and
other Loan Documents are to be construed against Lender as a result of its
participation in the drafting hereof and thereof.


4.           No Waiver by Lender of Existing Defaults, Rights and
Remedies.  Notwithstanding anything herein to the contrary or the transactions
contemplated hereby, Borrower is and shall remain liable under the Amended
Credit Agreement, the Amended Note and all other Loan Documents.  Nothing in
this Agreement or otherwise should or shall be construed as a waiver by Lender
of the Defaults or any other existing Events of Default; there is no waiver of
any existing defaults, whether such defaults have been specified herein or
not.  Lender retains and has not waived any of its rights and remedies set forth
in the Amended Credit Agreement, the Amended Note, the other Loan Documents or
provided for at law, including without limitation its continuing right to
enforce its security interest and Liens in the Collateral or any portion
thereof.


5.           Requests for Use of Cash Collateral and Requests for Discretionary
Protective Advances; No Commitment.  Borrower has submitted to Lender a budget
prepared by Borrower that it represents as being prepared in good faith and
based upon reasonable assumptions and includes expenses that it believes to be
necessary to maintain, protect and preserve the assets of Borrower constituting
Collateral (as may be amended, replaced, restated, modified, or supplemented
from time to time the “Budget”).  Borrower acknowledges that Lender has not
agreed to fund the expenses set forth in the Budget or otherwise and makes no
commitment herein to do so.  Borrower has made and intends to make various
requests for authority to use Lender’s Cash Collateral and for Protective
Advances consistent with the Budget in all material respects for Lender’s
consideration.  Each request for use of Lender’s Cash Collateral and for a
Protective Advance shall be made pursuant to a written request delivered to
Lender substantially in the form attached hereto as Exhibit A and contain such
other information as Lender may require in its sole and absolute discretion
(“Draw Request”).  Each Draw Request shall be consistent with the Budget in all
material respects.  Lender shall have no obligation of any kind to consent to
Borrower’s requests to use of Cash Collateral or make any

 
4

--------------------------------------------------------------------------------

 

Protective Advances.  Any such consent or Advance, to the extent given or made
for which there can be no assurance, shall be in the sole and absolute
discretion of Lender and nothing contained in the Budget or otherwise shall
constitute a commitment on the part of Lender to give any such consent or make
any Protective Advance.  No previous consent or funding of any Protective
Advance shall constitute a course of dealing or be construed as an express or
implied commitment on the part of Lender to consent to other requests by
Borrower to use Cash Collateral or make any other Protective Advances.  All
Protective Advances shall, unless Lender agrees otherwise, be deposited in
Borrower’s existing Deposit Account that is and shall be subject to a Control
Agreement in favor of Lender.  All Protective Advances and other payments made
or expenses incurred by Lender are and will become part of the Obligations and
secured by Liens in the Collateral.  All Protective Advances and all payments
made and expenses incurred by Lender will bear Default Interest as specified and
set forth in the Loan Documents and shall be recorded by Lender in its records,
which, absent manifest error, shall be conclusive evidence of all such advances
and payments.


6.           No Agreement on the Part of Lender to Forbear.  Lender has lawfully
accelerated the Loan and demanded the immediate payment in full of the
Obligations.  Recognizing that Lender retains and has not waived any Defaults or
any of its rights and remedies under the Amended Credit Agreement, the Amended
Note, the other Loan Documents and provided for at law, the parties understand
and agree that Lender has and will continue to have the immediate right to
demand payment of the Obligations and future indebtedness and to exercise its
enforcement rights under the Amended Credit Agreement, the Amended Note and the
other Loan Documents.  Notwithstanding any requests by Borrower for use of Cash
Collateral or for Protective Advances that Lender may agree to in its sole and
absolute discretion, nothing in this Agreement or otherwise shall constitute a
course of dealing or an agreement on the part of Lender to forbear from
exercising its enforcement rights or any remedy that may be available, including
its rights in and against the Collateral or otherwise under any operative
agreement or applicable law.


7.           Representations and Warranties.  Borrower hereby represents and
warrants to the Lender as follows:


a.      Corporate Power; Authorization.  Borrower has the full legal power, and
has been duly authorized by all requisite corporate or limited liability company
action, to execute and deliver this Agreement and the agreements set forth
herein or contemplated hereby, and to perform its obligations hereunder and
thereunder.  Borrower has duly executed and delivered this Agreement, which
agreement constitutes the legal, valid and binding obligation of Borrower, fully
enforceable in accordance with its terms.


b.      Accuracy of Financial Information.  All financial information concerning
Borrower, Borrower’s operations, and the Collateral, all financial statements,
budgets, reports and other records concerning the same provided to Lender as of
the date hereof and that may be provided to Lender after the date hereof, has
been maintained in a timely, accurate and complete manner in accordance with
generally accepted accounting principles, and such information accurately and
honestly reflects and represents the capital structure of Borrower, its assets
(including the Collateral) and liabilities, and its treatment of the same.

 
5

--------------------------------------------------------------------------------

 



c.      No Violation.  The execution, delivery, and performance of this
Agreement do not and will not (i) violate any law, rule, regulation, or court
order to which Borrower is subject, or (ii) conflict with or result in a breach
of Borrower’s organizational documents or any agreement or instrument to which
Borrower is a party or by which its properties are bound.


8.           Covenants.  Borrower hereby agrees and covenants that:


a.      Preservation and Protection of Collateral.  Borrower shall use its best
efforts to secure, preserve and protect the Collateral from dissipation, waste
or diminution in value and maintain its condition.


b.      Status Reports and Information.  Borrower shall keep Lender informed on
a timely basis of matters impacting the maintenance, preservation and security
of the Collateral.  Borrower and its officers, representatives and agents shall
participate in periodic telephonic or in-person conferences with Lender, as
Lender may request, and further agree to provide to Lender status reports and
other information concerning Borrower and the Collateral as Lender may request
from time to time.


c.      Material Developments.  Borrower’s representatives, professionals and
their officers shall promptly advise Lender of any material adverse developments
in the business or operations of Borrower or matters that could reasonably be
expected to negatively impact Borrower’s Budget or otherwise constituting, with
or without the passage of time, a Material Adverse Effect.


d.      Services Agreement.  Borrower will not amend, modify, waive or release
any of its rights or any other terms or conditions under that certain Services
Agreement that has been or will be entered into by and between Borrower and
Energetix, LLC (“Energetix”) without the prior written consent of Lender (the
“Services Agreement”).  Borrower hereby authorizes Lender to discuss the
Collateral and other matters subject to the scope of the Services Agreement with
representatives of Energetix.
 
e.      Further Assurances. Borrower shall execute such other and further
documents and instruments and shall take such further action as the Lender may
request to implement the provisions of this Agreement, the Amended Credit
Agreement, the Amended Note and the other Loan Documents and to perfect the
Liens created and evidenced by the Loan Documents and protect and preserve the
Collateral (including the value thereof) and Lender’s interests therein.


9.           Agreements Concerning the Collateral.  BORROWER HEREBY RENOUNCES
AND WAIVES ALL RIGHTS THAT ARE WAIVEABLE UNDER THE UNIFORM COMMERCIAL CODE AS
ENACTED BY THE LAWS OF THE STATE OF NORTH DAKOTA OR ANY OTHER APPLICABLE
JURISDICTION OR THAT ARE WAIVEABLE UNDER ANY OTHER APPLICABLE LAW WITH RESPECT
TO THE COLLATERAL (INCLUDING ALL NOTICES REQUIRED UNDER THE UNIFORM COMMERCIAL
CODE OR OTHERWISE) OR THE EXERCISE BY LENDER OF ANY RIGHT, POWER, REMEDY OR
PRIVILEGE WITH RESPECT TO THE COLLATERAL.

 
6

--------------------------------------------------------------------------------

 

WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BORROWER HEREBY RENOUNCES AND
WAIVES RIGHTS (I) TO NOTICE OF DISPOSITION OF THE COLLATERAL, (II) TO ANY
HEARING OF ANY KIND PRIOR TO THE EXERCISE BY LENDER OF ITS RIGHT TO REPOSSESS
THE COLLATERAL WITHOUT JUDICIAL PROCESS, TO REPLEVY, ATTACH, LEVY OR FORECLOSE
UPON THE COLLATERAL, (III) TO REDEMPTION OF THE COLLATERAL, AND (IV) TO REQUIRE
MANDATORY DISPOSITION WITHIN A FIXED PERIOD OF TIME.  BORROWER AGREES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THAT BORROWER WILL NOT AT ANY TIME
PLEAD, CLAIM OR TAKE THE BENEFIT OF ANY HOMESTEAD, APPRAISEMENT, EVALUATION,
STAY OR EXTENSION LAWS NOW OR HEREINAFTER IN FORCE.


10.           No Waiver, Etc.  No failure or delay by Lender in exercising any
rights, powers or remedies under this Agreement, the Amended Credit Agreement,
the Amended Note, the other Loan Documents, or any other obligations of Borrower
to Lender will be a waiver thereof.  The acceptance by Lender of any partial
performance as to any duty of performance owed to Lender will not operate to
impair Lender’s rights to obtain or demand the full performance thereof.


11.           Release of Claims.  In consideration of this Agreement and other
consideration afforded hereby, Borrower hereby fully and finally releases,
remises, acquits, and forever discharges, with prejudice, Lender and Lender’s
employees, agents, representatives, consultants, attorneys, fiduciaries,
servants, officers, directors, partners, members, shareholders, participants,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, affiliates and related corporate divisions (all of the foregoing
hereinafter called the “Released Parties”), from any and all actions and causes
of action, judgments, executions, suits, debts, claims, demands, liabilities,
obligations, damages, and expenses of any and every character, known or unknown,
direct and/or indirect, at law or in equity, of whatsoever kind or nature,
whether heretofore or hereafter arising, for or because of any manner or things
done, omitted, or suffered to be done by any of the Released Parties prior to
and including the date of execution hereof, and in any way directly or
indirectly arising out of or in any way connected to this Agreement, the
Original Loan Documents, the Amended Credit Agreement, the Amended Note and/or
any other Loan Documents, including but not limited to, claims, liabilities or
obligations relating to any settlement negotiations, representations,
commitments, arrangements, liabilities, offsets or deductions of sums owed to or
by Borrower (all of the foregoing hereinafter called the “Released
Matters”).  Borrower acknowledges that the agreements in this paragraph are
intended to be in full satisfaction of all or any alleged injuries or damages
arising in connection with the Released Matters.  Borrower represents and
warrants to Lender that it has not purported to transfer, assign, or otherwise
convey any right, title, or interest of Borrower in any Released Matter to any
other person or entity and that the foregoing constitutes a full and complete
release of all Released Matters.


12.           Waiver.  BORROWER HEREBY WAIVES EVERY PRESENT AND FUTURE DEFENSE,
CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH BORROWER MAY NOW HAVE OR HEREAFTER
MAY HAVE TO ANY ACTION BY LENDER IN ENFORCING OR EXERCISING ANY RIGHT, POWER OR
PRIVILEGE UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS.

 
7

--------------------------------------------------------------------------------

 

BORROWER RATIFIES AND CONFIRMS WHAT LENDER MAY DO PURSUANT TO THE TERMS OF THIS
AGREEMENT OR THE LOAN DOCUMENTS.  THIS PROVISION, AND THE RELEASES SET FORTH IN
SECTION 11 OF THIS AGREEMENT, IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY
FINANCIAL ACCOMMODATION TO BORROWER.


13.           Effect of Acknowledgments.  Any and all acknowledgments contained
in this Agreement, including but not limited to those contained in Sections 1,
2, and 3 above, are intended to be and may be construed to be affirmative
covenants, representations and warranties of Borrower.


14.           Indemnity and Expenses.  Without limiting any of Borrower’s
indemnification and reimbursement obligations under the other Loan Documents,
Borrower hereby agrees to indemnify Lender from and against any and all claims,
losses and liabilities arising out or relating to this Agreement and/or any of
the Obligations.  Borrower will pay Lender on demand all of Lender’s costs,
expenses and fees, including but not limited to reasonable attorneys’ fees and
of any experts or agents, incurred in connection with the Obligations and the
Loan Documents.  Such costs and fees shall include, but not be limited to,
unpaid expenses and fees relating to the preparation, execution and performance
of this Agreement and any other documents and instruments executed in connection
with the Loan Documents or this Agreement, and also including but not limited to
expenses and fees relating to the enforcement of the Loan Documents and of any
other documents and instruments executed in connection with this Agreement.


15.           Jury Trial Waiver.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHTS IT MAY HAVE TO TRIAL BY JURY WITH REGARD TO ANY ACTIONS, CLAIMS,
DISPUTES OR PROCEEDINGS DIRECTLY OR INDIRECTLY ARISING OUT OF OR CONNECTED WITH
THE LOAN DOCUMENTS, THIS AGREEMENT, OR ANY DOCUMENTS EXECUTED IN CONNECTION WITH
THIS AGREEMENT, ANY TRANSACTIONS OR OCCURRENCES ARISING THEREFROM, OR THE
ENFORCEMENT AND/OR INTERPRETATION OF ANY OF THE FOREGOING.  EACH OF THE PARTIES
HERETO (A) REPRESENTS THAT THIS WAIVER IS KNOWINGLY, WILLINGLY, AND VOLUNTARILY
GIVEN; (B) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (C)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS, REPRESENTATIONS
AND CERTIFICATIONS IN THIS SECTION.


16.           Governing Law; Jurisdiction; Venue; Consent to Services of
Process.  Except to the extent governed by applicable Federal Law, this
Agreement shall be governed by and construed in accordance with the internal
Laws of the State of North Dakota (without giving

 
8

--------------------------------------------------------------------------------

 

effect to the conflicts of laws principles thereof).  The parties hereto consent
to the jurisdiction of the state and federal courts located in the State of
North Dakota to resolve any and all disputes under this Agreement or otherwise
and waive any argument that venue in such forum is inconvenient (all as more
specifically set forth in the Section 8.05 of the Amended and Restated Master
Agreement, which provision, the parties acknowledge, is applicable to this
Agreement as if fully set forth herein).


17.           Advice of Counsel.  Each of the parties to this Agreement has
obtained such counsel as each deems appropriate before entering into this
Agreement, and each has independently determined to enter into this Agreement
and has not relied on any other party hereto (or counsel for such party) with
respect to this Agreement.


18.           Entire Agreement.  There are no oral side agreements between
Borrower and Lender relative to the terms hereof; the Amended Credit Agreement,
the Amended Note, the other Loan Documents and this Agreement, and the documents
executed in connection with this Agreement, represent the entire agreement
between the parties relative to the subject matter hereof (superseding any prior
or contemporaneous agreements or representations affecting the same subject
matter) and which cannot be modified except in writing.


19.           Severability.  Any provision of this Agreement which is prohibited
or unenforceable will be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions of this Agreement.


20.           Headings.  The bold-faced headings at the beginning of each
paragraph are for convenience only and are not intended to be part of the
substance of this Agreement; any perceived inconsistencies between the heading
and the text are to be governed exclusively by the text.


21.           Counterparts.  This Agreement may be executed in facsimile and in
any number of counterparts and by different parties to this Agreement in
separate counterparts, each of which, when so executed, shall be deemed to be an
original and all of which taken together shall constitute one and the same
Agreement.


22.           Continuing Effect.  The Amended Credit Agreement, the Amended Note
and the other Loan Documents shall remain in full force and effect except to the
extent specifically modified or supplemented by this Agreement.


23.           Further Assurances.  Borrower shall execute such other and further
documents and instruments and shall take such further action as Lender may
reasonably request to implement the provisions of this Agreement and the other
Loan Documents.  Without limiting the generality of the foregoing, Borrower
agrees to cooperate with Lender in connection the assignment and prosecution of
any and all tort claims and commercial tort claims that Borrower may now or
hereafter have against any Person.


24.           Reservation of Rights.  NOTHING CONTAINED IN THIS AGREEMENT OR
OTHERWISE SHALL BE DEEMED TO CREATE A COURSE OF DEALING OR

 
9

--------------------------------------------------------------------------------

 

OTHERWISE ENTITLE BORROWER TO A CONSENT TO, OR A WAIVER, AMENDMENT,
MODIFICATION, OR OTHER CHANGE OF, ANY OF THE TERMS, CONDITIONS, OBLIGATIONS,
COVENANTS, OR AGREEMENTS CONTAINED IN THE AMENDED CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENTS IN SIMILAR OR DIFFERENT CIRCUMSTANCES IN THE FUTURE.  BORROWER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT SHALL NOT BE DEEMED AN AGREEMENT BY
LENDER TO MAKE OR RENEW ANY LOANS OR ADVANCES, GRANT ANY FURTHER WAIVERS OR
EXTEND ANY FORBEARANCES OR FINANCIAL ACCOMMODATIONS OTHER THAN THOSE
SPECIFICALLY CONTAINED HEREIN.





 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed effective as of the date first above
written by their duly authorized representatives.
 

BORROWER:               NEDAK ETHANOL, LLC      

 
 

By: /s/ Jerome Fagerland      Name: Jerome Fagerland      Title: Pres. & Gen.
Mngr.                      By: /s/ Everett L. Vogel          Name: Everett L.
Vogel      Title: Board Chair      

 


 

LENDER:              
AGCOUNTRY FARM CREDIT SERVICES, FLCA
     

 
 

By: /s/ Randolph L. Aberle      Name: Randolph L. Aberle      Title: Senior Vice
President         








 
S-1

--------------------------------------------------------------------------------

 

Exhibit A


Form of Draw Request
 
DRAW REQUEST
 




AgCountry Farm Credit Services, FLCA
1900 44th Street South
PO Box 6020
Fargo ND 58108
 
Attn:
Randy Aberle

 
E-mail: randy.aberle@agcountry.com

 
Fax: (877) 811-4074

 
 
Ron Beyer

 
E-mail: ron.beyer@agcountry.com

 
Re:
Request for Protective Advance

 
Reference is hereby made to Section 5 of that certain Collateral Maintenance and
Preservation Agreement (the “Collateral Maintenance Agreement”) dated as of
August 1, 2012, by and between NEDAK Ethanol, LLC (“Borrower”) and AgCountry
Farm Credit Services, FLCA (“Lender”).  Capitalized terms used and not otherwise
defined herein shall have the meanings prescribed in the Collateral Maintenance
Agreement.
 
Subject to the terms and conditions of the Collateral Maintenance Agreement, the
Borrower hereby requests the following Protective Advance from the Lender:
 
1.   A Protective Advance from the Lender in the amount of
$ [_____________________________ ].
 
2.   The proceeds of the Protective Advance will be used for purposes detailed
in the Budget that the Borrower has prepared and submitted for payments
identified to be made during the period from [_________] to
[__________________].
 
3.   The requested funding date is [_______________________].


The Borrower hereby reaffirms all of the covenants, representations, terms,
waivers, releases and agreements set forth in the Collateral Maintenance
Agreement as if made and given again as of the date hereof with the intention
that Lender shall be entitled to rely upon the same in connection with making
each Protective Advance.
 

 
A-1

--------------------------------------------------------------------------------

 

Very truly yours,
 
NEDAK ETHANOL, LLC.


 

By:       Name: Jerome Fagerland       Title: President and General Manager     
Date:      

 


cc:           Energetix, LLC - E-mail: mick.miller@energetix.com
Lindquist & Venum PLLP – E-mail: gsinger@lindquist.com
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A-2